Citation Nr: 0418528	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of 
chondromalacia and strain of the right knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO).  That decision, in pertinent part, denied an increased 
rating for a right knee disorder, which was then evaluated as 
10 percent disabling.  A December 2002 decision increased the 
veteran's disability rating for his right knee disorder to 30 
percent.  As this is not the full benefit sought by the 
veteran, the issue remains on appeal.

The Board notes that the veteran also appealed the May 1995 
denial of an increased rating for his low back disorder, 
which was then evaluated as 40 percent disabling.  In a 
January 2003 statement, it was indicated that the veteran was 
seeking a 60 percent rating for his low back disorder.  A 
September 2003 rating decision granted a rating of 60 percent 
for the veteran's low back disorder.  Accordingly, his 
appeal, with regard to this issue, was satisfied and is not 
currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  There is no more than moderate instability of the right 
knee.

3.  There is arthritic involvement of the right knee with 
some limitation of motion.


CONCLUSION OF LAW

Residuals of chondromalacia and strain of the right knee are 
not more than 20 percent disabling according to the schedular 
criteria, with a separate rating of 10 percent based on 
arthritic involvement.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him multiple VA examinations 
to assess the severity of his right knee disorder.  There is 
no indication of additional relevant medical evidence that 
has not been obtained by the RO to date with regard to this 
claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issue presently before the 
Board, a substantially complete application was received in 
March 1995.  Thereafter, in a rating decision dated in May 
1995 the issue was denied.  Only after the rating action was 
promulgated did the AOJ, in March 2001, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The veteran was also issued 
supplemental statements of the case (SSOCs) in May 2002, 
October 2002, September 2003, and January 2004.  These SSOCs 
documented the evidence used to evaluate the veteran's claims 
and supplied the veteran with the appropriate regulations 
regarding VA's duty to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran in May 2002, October 2002, 
September 2003, and January 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Factual Background

Service medical records indicate that the veteran reported 
twisting his knee in July 1972.  He was treated several times 
for complaints of knee pain.

A January 1974 rating decision granted service connection for 
a ruptured medial meniscus of the right knee joint, and 
assigned an initial disability rating of 20 percent under 
Diagnostic Code 5258.  Subsequently, a February 1979 rating 
decision recharacterized the veteran's disability as a sprain 
of the right knee and reduced his disability rating to 10 
percent under Diagnostic Code 5260.  A July 1991 rating 
decision continued the 10 percent rating for the veteran's 
right knee disorder.

A January 1994 VA treatment note reflected that the veteran 
requested a knee brace.  Crepitus was noted in the right 
knee.

An April 1995 VA examination report noted that the veteran 
reported going up and down stairs hurt his knee.  He also 
complained of occasional numbness and tingling of his leg 
when he exercises.  The examiner observed the veteran while 
he was sitting in the waiting room.  The veteran was able to 
rise and walk from the waiting room without difficulties and 
with no limp.  When the veteran entered the examination room 
he began to limp and had difficulty sitting in a chair and 
arising from the chair.  On examination, there was normal 
knee dorsiflexion with a great deal of guarding and 
resistance from 0 to 140 degrees.  There was no joint 
effusion, no locking, no instability, and no patella grind.  
Patrick's test was negative bilaterally.  There was no muscle 
atrophy noted.  There was no muscle weakness noted, and 
sensation was intact.  An x-ray of the right knee showed an 
abnormality in the distal femur and proximal tibial shaft, 
which could have represented bone infarct.

An April 1996 VA treatment note stated that the veteran 
complained of chronic right knee pain.  On examination, 
tenderness in the right knee was noted.

A July 1996 VA treatment note reflected that the veteran was 
seeking treatment for complaints related to his right knee.  
On examination, range of motion was 0 to 100 degrees.  
Patellar grind was noted.  Lachmans sign was positive.

A December 1997 private treatment note reported that the 
veteran complained of right knee pain.  It was noted that the 
joint was not swollen.

A May 2000 VA examination report stated that the veteran 
reported knee pain with intermittent swelling.  He indicated 
that he had difficulty going up and down stairs.  He reported 
some fatigability and weakness in the knee.  On examination, 
he had normal alignment.  Range of motion was full, but with 
a painful 0 to 140 degree arc.  There was medial joint line 
tenderness.  There was also mild to moderate retropatellar 
compression tenderness.  There was no lateral joint line 
tenderness.  Collateral and cruciate ligaments were stable.  
There was mild incoordination in his motion.  The veteran's 
gait was mild to moderately antalginous.  There was no easy 
fatigability, per se, but there was increased pain with 
resisted flexion and extension.  The examiner noted that the 
veteran had post-traumatic degenerative joint disease of the 
right knee, which was mild to moderate.  He stated he "would 
assign [the veteran] an additional 20 degrees of motion loss 
in the flexion plane...for the DeLuca issues."

An October 2002 rating decision increased the veteran's 
disability rating to 30 percent under Diagnostic Code 5260.

An August 2002 VA examination report indicated that the 
veteran complained of daily pain in his right knee.  He 
stated that he wore a knee brace in order to get around.  He 
also complained of daily swelling.  On examination, there was 
no redness or increase in local heat.  There was minimal 
swelling.  Tenderness was judged by the examiner to be 
moderately severe, both laterally and medially.  Minimal 
muscle spasms were noted.  The veteran declined the drawer 
test due to pain.  Patella inhibition test was strongly 
positive.  Flexion was 0 to 10 degrees, reduced to 0 degrees 
against resistance.  Extension was 5 degrees, essentially 
frozen, because the veteran declined any further motion of 
the knee at that time.  The examiner stated that the veteran 
would have major weakness in the right knee secondary to 
disuse.  The examiner doubted incoordination.  He said pain 
in the veteran's right knee was likely to continue and it was 
questionable whether or not the veteran would maintain any 
significant range of motion.  X-rays taken in conjunction 
with the examination were interpreted as showing mild to 
moderate degenerative joint disease.

An August 2003 VA examination report noted that the veteran 
reported wearing a right knee brace all the time.  He stated 
that his knee popped if he walked more than a block.  On 
examination, there was no swelling, tenderness, or deformity 
noted.  There was mild lateral instability on valgus and 
varus stress.  Drawer sign and Lachmans sign were negative.  
Strength was within normal limits.  Range of motion was 0 to 
105 degrees, extension to flexion, with a verbal complaint of 
pain at the top of the joint.  After repeated range of 
motion, the veteran did not complain of any increase in pain 
on the right.  There was no impaired endurance, no weakened 
movement, and no further decrease in motion noted.  The 
examiner diagnosed the veteran with chondromalacia of the 
patella and strain of the right knee with limited motion, 
degenerative joint disease and mild lateral instability.  He 
noted that, with flare-ups and pain, he would assign an 
additional loss of flexion of 10 degrees to the right knee.  
No impaired endurance, loss of power, or loss of coordination 
was noted.

A January 2004 rating decision found that the veteran was 
more appropriately rated under Diagnostic Code 5257, with a 
separate rating under Diagnostic Code 5003 for degenerative 
arthritis.  Under these Diagnostic Codes, the RO decided that 
a 20 percent rating was appropriate under Diagnostic Code 
5257, with a separate 10 percent rating under Diagnostic Code 
5003, for a combined, continued rating of 30 percent.

In a May 2004 statement, the veteran's representative stated 
that the veteran was appropriately rated at 30 percent under 
Diagnostic Code 5260 and warranted an additional rating of 10 
percent for degenerative arthritis under Diagnostic Code 
5003.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a moderate degree of impairment is to be rated 20 
percent disabling.  For severe impairment a 30 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
This is the maximum rating available under this Diagnostic 
Code.

Limitation of extension of the leg to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the right knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Initially, the Board is aware of the contentions of the 
veteran's representative regarding the assignment of separate 
ratings for the veteran' right knee disorder under Diagnostic 
Codes 5260 and 5003.  However, the Board notes that a 
separate rating for diagnosed arthritis of a joint is only 
available where the veteran is rated under a diagnostic code 
that does not already contemplate limitation of motion.  See 
VAOGCPREC 9-98 (August 14, 1998).  Diagnostic Code 5260 rates 
a knee disability based on the limitation of flexion in the 
knee.  Accordingly, a separate rating for arthritis is not 
available if the veteran is appropriately rated under that 
diagnostic code.

As 30 percent is the maximum rating available, a higher 
rating is not available based on limitation of flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A higher rating is 
available under Diagnostic Code 5261.  However, as clinical 
records do not record extension limited to 30 degrees or more 
at any time during this appeal; such a rating is not 
warranted under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

As the August 2003 VA examination report noted lateral 
instability, the Board finds that Diagnostic Code 5257 is 
applicable in this instance.  In addition, as the veteran has 
a confirmed diagnosis of arthritis in the right knee, a 
separate rating for such is also appropriate.  The question 
then becomes whether the currently assigned ratings of 20 
percent under Diagnostic Code 5257 and 10 percent under 
Diagnostic Code 5003 are appropriate.

With regard to Diagnostic Code 5257, the Board finds that 
clinical evidence of record does not present a disability 
picture that is productive of severe knee impairment due to 
lateral instability.  The August 2003 VA examination report 
characterized the veteran's instability as mild.  Moreover, 
instability is not noted in any of the other clinical 
documentation of record.  Based on other symptoms of record 
documenting painful motion, tenderness, and additional 
impairment with repeated use, the Board finds that the 
veteran's right knee disability is productive of moderate 
impairment and a 20 percent rating under Diagnostic Code 5257 
is appropriate.

In addition, the Board notes that a separate 10 percent 
rating under Diagnostic Code 5003 for the veteran's arthritis 
of the right knee is appropriate.  In this regard, the Board 
notes that the clinical records show a diagnosis of arthritis 
of the right knee, which was confirmed by x-rays taken in 
conjunction with the August 2002 VA examination.  Though the 
August 2002 VA examination report reflects severe limitation 
of motion, which would warrant a compensable rating under 
Diagnostic Code 5260, the Board finds, based on a review of 
all the clinical records, that this examination is an 
isolated and aberrant finding, and a compensable rating for 
limitation of motion under Diagnostic Code 5260 is not 
warranted based solely on this clinical finding.  Though the 
veteran's flexion was 0 to 10 degrees at this examination, 
other examination reports have noted ranges of motion between 
0 to 100 degrees and 0 to 140 degrees throughout the appeal 
period.  The August 2003 VA examination report, the most 
recent of record, noted a range of motion of 0 to 105 degrees 
and suggested an additional loss of flexion of 10 degrees 
with flare-ups.  Accordingly, the Board finds that, based on 
all the evidence of record, the veteran's limitation of 
motion would not currently be compensable under the 
appropriate diagnostic codes and a separate 10 percent rating 
for arthritis of the right knee is warranted in this 
instance.

The Board further notes that the current, combined rating of 
30 percent takes into consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca.  A higher rating is not warranted, as the 
veteran does not meet the required criteria, even considering 
those provisions.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for an 
extraschedular evaluation necessary at this time.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for residuals of 
chondromalacia and strain of the right knee, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



